Per Curiam.

“One of the fundamental tenets of the professional responsibility of a lawyer is that he should maintain a degree of personal and professional integrity that meets the highest standard. The integrity of the profession can be maintained only if the conduct of the individual attorney is above reproach. He should refrain from any illegal conduct. Anything short of this lessens public confidence in the legal *72profession—because obedience to the law exemplifies respect for the law.” Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, 81.
DR 1-102, in part, reads as follows:
“(A) A lawyer shall not:
a * * *
“(5) Engage in conduct that is prejudicial to the administration of justice.”
Here the facts show that respondent had known Dr. Zarzar for about eight or ten years and that Dr. Zarzar had referred clients to the respondent, and that among these clients were those who had submitted certain false claims for medical disability payments under the Workers’ Compensation Act.
The facts further show that the respondent removed the legal counsel authorization cards from the files of those individuals whose claims were fabricated. This action is claimed to have been impetuous by the respondent and not an action which would warrant the imposition of the sanction of indefinite suspension as was recommended by the board. However, respondent was no neophyte to the workings of the Bureau of Workers’ Compensation, having been employed there previously as an investigator for a number of years. Also, respondent was, at the time of this hearing, specializing in workers’ compensation cases.
The record further shows that respondent had been referred workers’ compensation cases by one Bucky Berman who was the central figure in a large scandal involving false workers’ compensation claims in the Cuyahoga County area.
In view of the totality of the evidence presented here, we find that the board was well within its province in determining that respondent was guilty of violating DR 1-102(A)(5) and Canon 1 of the Code of Professional Responsibility.
We, therefore, concur in the recommendation of the board, and hereby indefinitely suspend respondent, Carl J. Zaffiro, from the practice of law.

Judgment accordingly.

Celebrezze, C. J., Herbert, W. Brown, Shannon, Sweeney and Holmes, JJ., concur.
*73Shannon, J., of the First Appellate District, sitting for P. Brown, J.